Citation Nr: 0619700	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  99-02 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from August 1965 to February 
1969 in the Air Force and from October 1976 to December 1978, 
July 1980 to July 1988, and September 1990 to July 1991 in 
the Army.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) above, which 
denied entitlement to service connection for diabetes 
mellitus.

In February 2000, the veteran testified before a Veterans Law 
Judge who is no longer employed by the Board.  A transcript 
of the hearing is associated with the claims file.  

This appeal was previously before the Board in November 2003.  
The Board determined that further development was necessary.  
Supplementary development has been completed and the appeal 
is properly before the Board for final appellate review.  
Unfortunately, additional development is necessary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.


REMAND

The veteran is currently diagnosed with type II diabetes 
mellitus.  See July 1999 private medical record.  The veteran 
is claiming service connection for type II diabetes mellitus 
on the basis that, although he was not diagnosed with 
diabetes mellitus until many years after service, he had 
elevated glucose readings during and after service but was 
not properly diagnosed until much later.  




A February 1964 private medical record reflects the veteran 
was given a glucose tolerance test which was negative at 
fasting, 3+ one half hour later, 4+ at one hour, and negative 
at 2 and 3 hours.  

Review of the service medical records reveals the veteran was 
not diagnosed with diabetes mellitus during service, but had 
elevated blood glucose levels on three occasions: 151 in 
April 1984, 153.3 in December 1985, and 143 in May 1991.  An 
August 1965 report of medical history reflects that the 
veteran reported having or having had sugar or albumin in his 
urine and that, in 1964, a glucose tolerance test was 
negative.  At a March 1988 medical examination, the examiner 
noted that diabetes mellitus should be ruled out, but a 
follow-up to the examiner's recommendation is not of record.  

After he was separated from service, the veteran's glucose 
level was consistently elevated.  A February 1997 VA 
treatment record reflects that in November 1996 the veteran's 
blood sugar was 207 and his glucose level was more than 500.  
In September 1997, his glucose was 300 and in November 1997, 
his glucose was 207 in serum and more than 500 in his urine.  
In December 1997, the veteran was noted to have been taking 
his fasting blood sugars, which were in the 150s.  In July 
1999, his glucose was 306.  

The evidence of record does not contain a medical opinion 
addressing the question of whether there is a causal 
relationship between the veteran's current diabetes mellitus 
and his period of active military service.  Under the 
Veterans Claims Assistance Act of 2000, the Board finds that 
the veteran meets the criteria for a medical examination.  
See 38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
Board notes that the medical evidence of record contains 
competent evidence that the veteran has a current disability, 
as shown in the July 1999 private medical record.  The record 
also contains competent evidence that the veteran's 
disability may be associated with his period of active 
service, as shown by the elevated glucose readings and 
reference to diabetes mellitus during service.  In addition, 
as noted above, the record lacks a medical nexus opinion and, 
therefore, does not


contain sufficient medical evidence for the Board to make a 
decision on the claim.  Therefore, the Board finds that a 
remand for a medical examination and opinion is necessary in 
order to render a fully informed decision.  

During the pendency of this appeal, in March 2006, the Court 
of Appeals for Veterans Claims issued a decision in the case 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that enhanced VCAA notice may be needed in certain claims for 
compensation.  The Board is confident that the RO will 
effectuate the new requirements of the Court in this matter.

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED for the following 
development:

1.  The veteran should be afforded a VA 
examination to determine whether there is 
a causal nexus between his currently 
manifested type II diabetes mellitus and 
his active military service.  All 
indicated tests and studies should be 
conducted, and all findings described in 
detail.  The claims file, to include a 
copy of this Remand, should be made 
available to the examiner for review, and 
the examination report should reflect 
that such review is accomplished.

a.  The examiner is requested to offer 
an opinion as to whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), 
at least as likely as not (i.e., a 
probability of 50 percent), or 
unlikely (i.e., a probability of less 
than 50 percent) that any current 
diabetes mellitus is related to the 
veteran's active service, to include 
discussion of any elevated blood 
glucose levels in service and the lack 
of a diagnosis of diabetes until some 
years later.  All necessary special 
studies or tests should be done.  

b.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

c.  If it cannot be determined whether 
the veteran currently has diabetes 
mellitus that is related to his active 
service, on a medical or scientific 
basis and without invoking processes 
relating to guesses or judgment based 
upon mere conjecture, the examiner 
should clearly and specifically so 
specify in the report, and explain why 
this is so.

2.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).


